Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142796 & (112)                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142796
                                                                   COA: 285672
                                                                   Wayne CC: 07-023972-FC
  JEAN PIERRE ORLEWICZ,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 11, 2011, and March 9, 2011 orders of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2011                      _________________________________________
         p0421                                                                Clerk